DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
The claim of priority benefit to US Provisional Application No. 62/750,802 was improper.  First, it is noted that this provisional application was explicitly abandoned by the USPTO (see the document entered into the file for 62/750802) on 7/9/2019, which was more than 3 months before the instant non-provisional application was filed.  Additionally, it is noted that 62/750802 would have gone abandoned on 10/25/2019 (i.e., 1 year after the provisional was filed).  The instant non-provisional application was filed on 10/31/2019.   This is one year and six days after the filing of the provisional application.  Therefore Applicant cannot legally claim benefit of US Provisional Application No. 62/750,802.  And, the effective filing date is the actual filing date of the instant patent application (10/31/2019).
 

Application Data Sheet
Further regarding the priority, Applicant should also correct/update the Application Data Sheet.  See 37 C.F.R. 1.76 and/or MPEP 601.05(a).


Specification
The disclosure is objected to because of the following: 
The first paragraph of the specification claims priority benefit to US Provisional Application No. 62/750,802.  This benefit claim was improper.  First, it is noted that this provisional application was explicitly abandoned by the USPTO (see the document entered into the file for 62/750802) on 7/9/2019, which was more than 3 months before the instant non-provisional application was filed.  Additionally, it is noted that 62/750802 would have gone abandoned on 10/25/2019 (i.e., 1 year after the provisional was filed).  The instant non-provisional application was filed on 10/31/2019.   This is one year and six days after the filing of the provisional application.  Therefore Applicant cannot legally claim benefit of US Provisional Application No. 62/750,802.  And, the effective filing date is the actual filing date of the instant patent application (10/31/2019).  
Appropriate correction is required (i.e., deletion of the priority claim from the specification).


Regarding the Abstract:  
The abstract of the disclosure is objected to because “The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.”.  Correction is required.  See MPEP § 608.01(b).



A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 is rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim essentially recites the solving of a math problem (i.e., implementing the mathematical concept of a modified ant colony optimization algorithm).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.  Similar rationale applies to the substantially similar independent claims 3, 12 and 18. 


Regarding independent claim 1 (and the substantially similar independent claims 3, 12 and 18): 

Statutory Category:  Yes, claim 1 recites a series of steps executed (therefore a process). (Claims 3, 12 and 18 recite a process, system/machine and product/manufacture, respectively.)
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including receiving data and initializing data structures (at multiple steps), manipulating a graph data structure (including making determinations) and dividing the graph into sub-graphs for further manipulation, and updating the graph data structure.  These concepts, under a broadest reasonable interpretation, cover a mathematical concept.  This particular claim and claim 3 do not recite any additional elements, such as hardware.  Independent claims 12 and 18 add generic hardware elements, such as processors and storage.
That is, other than reciting additional generic elements (in claims 12 and 18), such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  For example, the claim encompasses the performance of mathematical calculations based upon mathematical relationships to update a graph data structure.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea).  Use of a mathematical integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites the steps including receiving data and initializing data structures (at multiple steps), manipulating a graph data structure (including making determinations) and dividing the graph into sub-graphs for further manipulation, and updating the graph data structure (reflecting a the abstract mathematical concept of a “data cluster”) at a high level of generality (and merely adding generic computing elements in the case of claims 12 and 18).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, no additional elements (e.g., hardware) are recited in claims 1 and 3, and the additional elements in claims 12 and 18 amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  



Independent claims 3, 12 and 18 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 3, 12 and 18, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 3, 12 and 18:  
In claim 1 line 9, claim 3 line8, claim 12 line13 and claim 18 line 4 there is a lack of antecedent basis for “the plurality of data structures”.  (Note that in claim 1 line11, claim 3 line 10, claim 12 line 15 and claim 18 line 15, each claim recites “a plurality of data structures” – i.e., each claim recites language that could provide an antecedent basis.).  Additionally, in claim 18 line 4 there is a lack of antecedent basis for “the one or more tangible storage medium”.
Therefore, the scope of each claim is ambiguous.

Claims 2, 4-11, 13-17 and 19-20 depend upon claims 1, 3, 12 and 18, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.  These documents do not appear to explicitly disclose/teach the independent claims, as a whole.    

Non-Patent Literature
Zhu, Danny Z., et al., “Multi-Objective Lazy Any Colony Optimization for Frequency Selective Surface Design”, USMA Digital Commons, The Pennsylvania State University, Graduate School, College of Engineering, Electrical Engineering Dissertation, August 2018, pp. 1-202.
Frequency Selective Surfaces (p. 1); MOLACO algorithm features (p. 10); Ant System AS (pp. 15-16, Fig. 2.5); Max Min Ant System MMAS (pp. 19-20); Multi-criterion Ant Algorithm (pp. 21-22); MOLACO pheromone initiation and use of masks (p. 25); MOLACO flowchart, © 2017 (p. 27); Fitness Evaluation function (p. 28); Adaptive Colony Masking (p. 31); Phantom termination segment for exploration of different design geometries, 7 probabilities including likelihood the ant is lazy and remains in place  (pp. 34-45, Fig. 3.6); Generalized MOLACO, MOLACO originally designed for the problem of FSS design (p. 41); Multi Ant Modeling (p. 43); Macro-GA driven MOLACO algorithm (p. 45, Fig. 3.12); 3D FSS Optimization examples using MOLACO (p. 50); Pareto Locus based search (p. 134); Generalized MOLACO algorithm (p. 166).

Dorigo, Marco, et al., “Chapter 10 - Ant Colony Optimization:  Overview and Recent Advances”, Handbook of Metaheuristics, © Springer-Verlag, first online:  September 21, 2018, pp. 311-351.
List of ACO algorithm varieties proposed in the literature (p. 323, Table10.1); List of papers describing practical applications of ACO algorithms (p. 330, Table 10.2); Multi-objective optimization (pp. 334-335, section 10.6.1.1); Combining ACO with other algorithmic techniques (pp. 336-339).  

IEEE Transactions on Evolutionary Computation, Vol. 16, No. 6, December 2012, pp. 861-875.
Paper proposes a new MOACO algorithm and introduces a family of algorithms (p. 861, Abstract); MOACO components for solution construction (p. 863); MOACO components for pheromone updating (p. 864); MOACO components for multiple colonies (p. 864-865); MOACO Framework, Algorithm 2, integrates these components (p. 865); New design alternatives (p. 868).

Dorigo, Marco, et al., “Ant Colony Optimization – Artificial Ants as a Computational Intelligence Technique”, IEEE Computational Intelligence Magazine, Vol. 1, Issue 4, November 2006, pp. 28-39.
Early primer on ant colony optimization, graphs (p. 31, Fig. 3); Ant algorithms, including AS, MMAS, ACS, explained (p. 32); Applications of ant colony optimization (pp. 34-35, Table 2).

“Ant colony optimization algorithms””, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Ant_colony_Optimization_algorithms on 11/3/2021, pp. 1-17.
Overview (p. 2); Algorithm components, including edge selection and pheromone updating (p. 3), Common ACO variations (p. 4).




US Patent Application Publications
Greenwood 	 				2020/0302094
Ant colony optimization search problem (Fig. 11A, paras. 1328-1334); Marking of pheromone return path and influencing future path choices and skewing the probabilities in favor of the path with the prior pheromone trail (para. 1337). 



US Patents
Bowman 					9,697,326
The graph representation of a design geometry is iteratively refined for analysis using an optimization algorithm (Abstract); Graph representation (Figures 2-3); Creation of Pareto set via iterative processing steps (Fig. 5); Optimization options include the use of Ant Colony Optimization (col. 6 lines 10-18). 


Sandeep 					9,679,246
Insertion of placeholder node and at least one placeholder edge based on determining that the dynamic change indicator exists, and initializing the reinitialized graph (Abstract, col. 7 lines 32-67). 









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



November 4, 2021